Citation Nr: 0122624	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a back disability.


FINDINGS OF FACT

1.  In a May 1979 rating decision, the RO denied a claim of 
entitlement to service connection for a back disability; the 
veteran did not appeal this decision and it is final.

2.  In April 1987 and August 1988 rating decisions, the RO 
denied the veteran's application to reopen claims of service 
connection for a back disability on the basis that new and 
material evidence had not been submitted; the veteran did not 
appeal these decisions and they are final.

3.  Evidence added to the record since the August 1988 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSION OF LAW

Evidence received since the August 1988 rating decision 
denying service connection for a back disability is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  With 
respect to new and material evidence claims, the VCAA states, 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented."  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).

The veteran's initial claim of service connection for a back 
disability was denied by the RO in May 1979.  This decision 
was not appealed and is final.  38 C.F.R. §§ 20.200, 20.1103 
(2000).  Also final are April 1987 and August 1988 rating 
decisions which found that the veteran had not submitted new 
and material evidence to reopen a claim of service connection 
for a back disability.  Id.  In order to reopen a finally 
disallowed claim, new and material evidence must be submitted 
since the last final disallowance of the claim, which in this 
case is the August 1988 rating decision.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1996).  

In August 2000 the veteran submitted an application to reopen 
the claim of entitlement to service connection for a back 
disability.  Although the RO did not have the benefit of the 
explicit provisions of the VCAA at that time, the veteran was 
given notice of what was required to substantiate his claim.  
A September 2000 letter from the RO informed the veteran that 
new and material evidence is required to reopen a previously 
denied claim.  In addition, a November 2000 rating decision 
and January 2001 statement of the case notified the veteran 
as to what constitutes new and material evidence by providing 
the precise language that defines it.  Under these 
circumstances, the Board may consider whether new and 
material has been submitted to reopen the veteran's claim. 

New and material evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless of 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).   

In the case at hand, the evidence available for the RO's 
consideration at the time of the August 1988 decision 
included service medical records and VA medical records.  The 
service medical records show that in April 1976 the veteran 
reported back pain related to a fall on concrete while 
playing basketball and back pain related to heavy lifting.  
He was diagnosed as having low back pain and muscle strain.  
Other records dated in April 1976 include a Physical Profile 
restricting the veteran from lifting over 15 pounds for five 
days due to lower back pain, and an X-ray report showing that 
the veteran had a normal lumbosacral spine.  In June 1976, 
the veteran again complained of low back pain.  An Emergency 
Room report dated in April 1977 indicates that the veteran 
had been in an automobile accident and that one of his chief 
complaints was low back pain.  Clinical records dated in 
January 1978 show that the veteran complained of chest and 
back pain and was assessed as having bronchitis.

Treatment records from a VA medical facility dated from July 
1978 to March 1979 do not include any complaints or findings 
of a back disability.  A VA treatment record dated in May 
1980 shows that the veteran complained of head, throat, back, 
and chest pain.  He was given an impression of upper 
respiratory infection.  In August 1981 the veteran indicated 
that he strained his back five days earlier and complained of 
right lower quadrant pain.  The diagnosis was slight back 
strain.  Progress notes dated in August 1983 show complaints 
of low back pain.

Evidence submitted after the August 1988 rating decision 
includes a VAMC consultation report dated in December 1979 
that reflects that veteran's complaint of chronic, almost 
constant backache since military service in 1977.  The 
veteran indicated that low stomachaches for 15-18 months 
aggravated the backache.  In January 1980 the veteran was 
restricted to lifting no more than 25 pounds.  In June 1988 
he complained of back pain after starting a job that required 
lifting bricks.  The diagnosis was musculoskeletal pain with 
spasm.  An incomplete medical record that appears to be from 
1991 shows the veteran stated that his "back [was] killing 
[him]."  He was diagnosed as having chronic back 
pain/strain.  The condition on discharge or transfer was 
permanent back limitations.

A postoperative report from the Richmond VAMC dated in June 
1998 shows that the veteran underwent a right L4-5 
diskectomy.  He tolerated the postoperative course well and 
ambulated independently.  Records dated in July 1998 indicate 
he continued to experience back pain one month after a 
diskectomy of L4-5.  The same complaints were noted three 
months after the diskectomy of L4-5.

Social Services forms dated in September 1998 and January 
1999, and completed by the veteran's Salem VAMC physician 
includes diagnoses of low back pain status post L4-5 
laminectomy and possible L5-S1 herniated disc.

Richmond VAMC records dated in January 1999 indicate that a 
CT myelogram showed evidence of exit nerve root compression 
at the L4-5 level that appeared mainly to be related to the 
scar tissue that formed at that level.

A Medical Report for General Relief, Medicaid, and Temporary 
Assistance for Needy Families dated in February 1999, and 
signed by a Salem VAMC doctor, indicates a diagnosis of 
chronic low back pain.

A VA consultation report dated in March 1999 from an 
unspecified facility shows that the veteran underwent 
physical therapy to alleviate his back pain.

Salem VAMC physical therapy records dated in March 1999 note 
a temporary decrease in back pain after treatment. 

An April 1999 medical record from the Richmond VAMC reports 
that the veteran had first been followed by the neurosurgery 
clinic since 1998 and had first been seen for right sided 
back and leg pain after falling off of a porch at his 
mother's house.  This record indicates that the veteran was 
told that he had a 50-50% chance of getting 50% better.

Richmond VAMC records dated from August to November 1999 
include the veteran's reported medical history of an injury 
to his back after slipping and falling in the snow in 1996.  
A MRI revealed a herniated disc at L4-5.  He was diagnosed as 
having low back pain with radiating pain down the legs.  

A Salem VAMC discharge summary dated in March 2000 records 
the veteran's past medical history to include herniation of 
lumbar disc at L4-5, central and right paracentral in an MRI 
report dated in 1998, and lumbar stenosis.

A Social Security Administration (SSA) letter dated in July 
2000 states that the veteran receives Supplemental Security 
Income Payments and that the nature of his disability is back 
disorder (discogenic and degenerative).

In October 2000 the RO received a statement dated in 
September 2000 from the veteran's brother in which he 
recalled that the veteran injured his back in a 1977 
automobile accident at Fort Benning Military Installation and 
that the family was notified of the accident and his health 
status.  He also stated that the veteran had been seen on 
numerous occasions since separation from service and that he 
had undergone two back surgeries.

In light of the foregoing evidence of record, the Board finds 
that the veteran has presented new evidence; that is, 
evidence that has not been previously considered by the RO.  
Furthermore, the evidence is material to the claim, in that 
it bears directly and substantially upon the specific matter 
under consideration.  Specifically, the evidence includes 
VAMC medical records dated from 1979 to March 2000 which 
contain a 1991 diagnosis of chronic back pain/strain, and 
show ongoing treatment for a back disability.  The evidence 
also includes a letter from the SSA in July 2000 showing that 
the veteran has been receiving SSA benefits for a back 
disorder.  This evidence is indeed significant to the 
veteran's claim of service connection for a back disability 
and must be considered in order to fairly decide the merits 
of his claim.  Hodge, supra. 

Having determined that new and material evidence has been 
added to the record since August 1988, the veteran's claim 
for service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability, the claim is reopened.  To this extent 
the appeal is granted.


REMAND

While the Board finds that the action taken by the RO was 
sufficient under the Veterans Claims Assistance Act of 2000 
to allow the veteran's claim to be reopened, further 
development consistent with VA's duty to assist is warranted 
before the claim of entitlement to service connection for a 
low back disability can be fully adjudicated.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).

A letter dated in July 2000 from the Social Security 
Administration states that the veteran is receiving benefits 
for a back disability.  These SSA records, although not 
controlling in regard to VA's determination, must be 
considered like any other pertinent evidence and must be 
obtained.  See 38 U.S.C.A. § 5103A(c)(3); Murincscak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991).

In addition, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for his 
back disability during the pendency of the appeal.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, since the veteran has not had a VA orthopedic 
examination in connection with this claim, he should be 
afforded one to determine the etiology of his back 
disability.  38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his back disability since service.  Of 
particular interest are medical records 
from the Salem and Richmond VAMCs since 
August 2000.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.

2.  The RO should contact the Social 
Security Administration and request a 
copy of that agency's decision with 
respect to the veteran's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
back disability.  The claims file must be 
made available to and reviewed by the 
physician in conjunction with 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the examiner to make this determination 
should be undertaken.  After reviewing 
the entire record, to include the 
complaints of back pain in service, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's back disability(ies) 
is(are) etiologically related to service 
and the complaints of back pain reported 
therein.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
38 C.F.R. § 3.303 (2000).  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
A. M. SHAWKEY
	Acting Member, Board of Veterans' Appeals


 



